Name: Commission Implementing Regulation (EU) 2016/1369 of 11 August 2016 amending Implementing Regulation (EU) 2016/388 imposing a definitive anti-dumping duty on imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron) originating in India
 Type: Implementing Regulation
 Subject Matter: international trade;  Asia and Oceania;  iron, steel and other metal industries;  competition;  technology and technical regulations;  trade;  mechanical engineering
 Date Published: nan

 12.8.2016 EN Official Journal of the European Union L 217/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1369 of 11 August 2016 amending Implementing Regulation (EU) 2016/388 imposing a definitive anti-dumping duty on imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron) originating in India THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic anti-dumping Regulation), and in particular Article 9(4) thereof, Whereas: (1) On 20 December 2014, the European Commission (the Commission) initiated an anti-dumping investigation with regard to imports into the Union of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron) originating in India. On 11 March 2015, the Commission initiated an anti-subsidy investigation with regard to imports into the Union of the same product originating in India. (2) On 18 September 2015 the Commission adopted Implementing Regulation (EU) 2015/1559 (2) (the provisional anti-dumping Regulation). The Commission did not impose a provisional countervailing duty on imports of tubes and pipes of ductile cast iron originating in India. (3) On 17 March 2016 the Commission adopted Implementing Regulation (EU) 2016/388 (3) (the definitive anti-dumping Regulation) and Implementing Regulation (EU) 2016/387 (4) (the definitive countervailing Regulation). (4) In line with the basic anti-dumping Regulation and Regulation (EU) 2016/1037 of the European Parliament and of the Council (5) (the basic anti-subsidy Regulation) export subsidies and dumping margins cannot be cumulated as export subsidies cause dumping. Export subsidies reduce export prices and increase dumping margins. Therefore, the Commission took account of the fact that three of the investigated subsidy schemes were export subsidies. The Commission reduced the definitive anti-dumping duties in the anti-dumping investigation by the export subsidy amounts found in the parallel anti-subsidy investigation (6). (5) The definitive anti-dumping duty was determined at 0 % for Electrosteel Castings Ltd (ECL) and 14,1 % for Jindal Saw Ltd (Jindal) and all other companies in the definitive anti-dumping Regulation (7). The dumping margin was determined at 4,1 % for ECL and 19,0 % for Jindal and all other companies in the same Regulation (8). Therefore, the imposed definitive anti-dumping duty was below the level of definitive dumping margin found for the two companies. (6) Article 2 of the definitive anti-dumping Regulation stipulated that the amounts secured in excess of the combined rates of the anti-dumping duties and countervailing duties shall be released. However, a number of national customs authorities have indicated to the Commission that this provision, in its current drafting, creates some confusion in terms of actual implementation in the specific circumstances of the case. (7) Therefore, Article 2 of the definitive anti-dumping Regulation should be amended, so as to make clear that the amounts secured in excess of only the dumping margin have to be released, as no provisional countervailing duties were imposed. (8) If the amount of the provisional duties definitively collected under Article 2 of the definitive anti-dumping Regulation exceeds those due under the present regulation, that amount should be repaid or remitted. (9) With regard to the product concerned, the Commission excluded the tubes and pipes of ductile cast iron without internal and external coating (bare pipes) from the product concerned in the definitive anti-dumping and countervailing Regulations (9). The Commission considers it appropriate to monitor the imports of bare pipes in the Union. Therefore, separate TARIC codes will be established for bare pipes. (10) This amendment was disclosed to the interested parties and they were given the opportunity to comment. No comments were received objecting to the amendment. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 15(1) of Regulation (EU) 2016/1036, HAS ADOPTED THIS REGULATION: Article 1 Commission Implementing Regulation (EU) 2016/388 is amended as follows: (1) Article 2 is replaced by the following: Article 2 The amounts secured by way of the provisional anti-dumping duties pursuant to Implementing Regulation (EU) 2015/1559 shall be definitively collected at the following rates, which equal the definitive dumping margins found: Company Electrosteel Castings Ltd 4,1 % Jindal Saw Limited 19 % All other companies 19 % (2) the following Articles 1a and 1b are inserted: Article 1a Tubes and pipes of ductile cast iron without internal and external coating ( bare pipes ) shall fall within TARIC codes 7303001020 and 7303009020. Article 1b The amount of duties paid or entered into the accounts under Article 2 and which exceeds those as established in accordance with Article 1 shall be repaid or remitted. Repayment and remission shall be requested from national customs authorities in accordance with applicable customs legislation within a period as set out in Article 236 of Council Regulation (EEC) No 2913/92 (*) and in Article 121 of Regulation (EU) No 952/2013 of the European Parliament and of the Council (**). (*) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1)." (**) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).." Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply retroactively as from 19 March 2016, with the exception of the establishment of TARIC codes 7303001020 and 7303009020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Commission Implementing Regulation (EU) 2015/1559 of 18 September 2015 imposing a provisional anti-dumping duty on imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron), originating in India (OJ L 244, 19.9.2015, p. 25). (3) Commission Implementing Regulation (EU) 2016/388 of 17 March 2016 imposing a definitive anti-dumping duty on imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron) originating in India (OJ L 73, 18.3.2016, p. 53). (4) Commission Implementing Regulation (EU) 2016/387 of 17 March 2016 imposing a definitive countervailing duty on imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron), originating in India (OJ L 73, 18.3.2016, p. 1). (5) Regulation (EU) 2016/1037 of the European Parliament and of the Council of 8 June 2016 on protection against subsidised imports from countries not members of the European Union (OJ L 176, 30.6.2016, p. 55). (6) See recital 160 of the definitive anti-dumping Regulation. (7) See Article 1(2) of the definitive anti-dumping Regulation. (8) See recital 160 of the definitive anti-dumping Regulation. (9) See Article 1 and recitals 13-18 of the definitive anti-dumping regulation and Article 1 and recitals 24-29 of the definitive countervailing Regulation.